DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2022 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/315,839, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The ‘839 application fails to disclose a multimodality treatment system comprising an outer biocompatible balloon, an inner biocompatible balloon, a sheath, a first catheter, a second catheter, an internal catheter, and a collar as recited in claim 77. The ‘839 application also fails to disclose a multimodality treatment system comprising a biocompatible expandable balloon, a sheath, first and second fixation collars, one or more catheters, and suture collar, as recited in claim 87. The ‘839 application also fails to disclose a multimodality treatment system comprising a biocompatible expandable balloon and a central catheter extending from outside the patient to an interior of the balloon and configured or coupling with a remote afterloader, as recited in claim 97. These structures are first disclosed in PCT/US2017/25523, filed March 31, 2017. Therefore, the effective filing date of claims 77-82, 85-87, and 89-97 is March 31, 2017.
Claim Objections
Claim 77 is objected to because of the following informalities:  the word “expandible” in lines 12 and 15 should be --expandable--.  Appropriate correction is required.
Claim 89 is objected to because of the following informalities:  the phrase “the at least the” in line 5 should be --at least the-- or --the--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 82 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 82 recites “the one or more temperature sensors is positioned adjacent to a wall of the inner or the outer biocompatible expandable balloon” in lines 2-3. The original disclosure describes the temperature sensors as temperature probes pulled in a catheter 1 contacting the outer balloon wall [0054] and [0086]; fig. 13 illustrates the temperature probe 1 positioned within the outer balloon. Fig. 12A also illustrates an embodiment where the temperature probe catheter 1 is located within the sheath 4, which would be within the inner balloon in the fig. 13 embodiment. However, there is no support in the original disclosure for a temperature sensor positioned adjacent a wall of the inner expandable balloon, therefore this limitation encompasses new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 77-82, 85, 86, and 89-97 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 77 recites “the magnetic field adapted and configured to be…inductively coupled to and thereby heat the magnetic material when inserted within the outer biocompatible expandable balloon” in lines 28-32”. It is unclear what element is inserted within the biocompatible balloon in the limitation “when inserted within the outer biocompatible expandable balloon”. This could apply to the magnetic material or the magnetic field. For the purposes of examination, this is interpreted as “when the magnetic material is inserted within the outer biocompatible expandable balloon”. 
Claims 78-82, 85, 86, and 89-96 incorporate the indefinite subject matter of claim 77 therein.
Claim 97 recites the limitation "the magnetic nanoparticle solution lying within" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. This limitation is interpreted as “the magnetic material capable of insertion within”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 97 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 97 recites “a central catheter extending from outside of the patient to an interior of the biocompatible expandable balloon”. This limitation requires the presence of a human being (the patient) for infringement and therefore encompasses a human organism. Suggested alternative language is “a central catheter configured to extend from outside of the patient to an interior of the biocompatible expandable balloon”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 77-80, 85, 86, 89-92, and 94-96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attaluri (US 2017/0065324 A1) in view of Martin (US 2009/0054721 A1), Cutrer (US 2008/0146862 A1) and Schuler (US 2005/0021088 A1).
Claim 77: Attaluri discloses a multimodality treatment system 60 comprising: 
an outer biocompatible expandable balloon 72; 
an inner biocompatible expandable balloon 74 disposed within a cavity defined by the outer biocompatible expandable balloon (fig. 9 and [0037]); 
magnetic material capable of insertion within the inner biocompatible expandable balloon ([0037] “magnetic fluid”); 
a biocompatible sheath 62; 
at least a first catheter 68 and a second catheter 64 positioned within the biocompatible sheath (fig. 9 and [0038]), 
the first catheter 68 adapted and configured to extend from outside of the patient to an interior of the inner biocompatible expandable balloon 74 to convey a fluid to the interior of the inner biocompatible expandable balloon ([0038]; any catheter is adapted and configured to extend from outside of the patient to an interior location); 
the second catheter 64 adapted and configured to extend from outside the patient to an interior of the outer biocompatible expandable balloon 72 to convey the magnetic material to the interior of the outer biocompatible expandable balloon ([0038]; any catheter is adapted and configured to extend from outside of the patient to an interior location); 
a non-contacting induction coil 76 configured to apply a magnetic field surrounding the outer biocompatible balloon (fig. 9; generator 76 is external to the patient [0039]; any external coil is a “non-contacting” induction coil since it can be positioned so as not to contact the patient), the magnetic field adapted and configured to be: 
generated external to the patient [0039]; 
inductively coupled to and thereby heat the magnetic material when inserted within the outer biocompatible expandable balloon [0039]; 
Attaluri discloses the assembly 60 can be utilized to deliver radiation therapy [0037] and discloses other embodiments including additional catheters extending along the biocompatible sheath for delivering radiation therapy [0029] and is therefore a multimodality treatment system, but fails to disclose, as part of the embodiment illustrated in fig. 9: 
an internal catheter adapted and configured to extend along the biocompatible sheath, from outside of the patient through the interior of the inner biocompatible expandable balloon and for coupling with a remote afterloader for insertion and movement of a radiation source within the internal catheter.
	Martin discloses an internal conduit 118 adapted and configured to extend along a biocompatible sheath 102, from outside of the patient through the interior of a biocompatible expandable balloon 108 for receiving and guiding a radiation source 128 (fig. 1 and [0032]). Martin further discloses these types of conduits are generally coupled with a remote afterloader for insertion and movement of the radiation source [0005]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Attaluri to include an internal catheter adapted and configured to extend along the biocompatible sheath, from outside of the patient through the interior of the inner biocompatible expandable balloon and for coupling with a remote afterloader for insertion and movement of a radiation source within the internal catheter, as taught by Martin, because Attaluri already discloses the device can be utilized to deliver radiation therapy, and the structure of Martin represents one known technique for delivering radiation therapy within a catheter comprising an expandable balloon, therefore such a modification amounts to combining prior art elements according to known methods to yield predictable results (delivering radiation therapy along with ablation).
Attaluri further fails to disclose a collar external to the sheath, the collar comprising suture holes adapted and configured for fixation to a tissue surface external to the patient. However, Cutrer discloses a collar 303 external to a sheath 301 and/or assembly 901 comprising suture holes adapted and configured for fixation to a tissue surface external to the patient ([0058] and figs. 8, 9, 13, and 14(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Attaluri in view of Martin to include a collar external to the sheath the collar comprising suture holes adapted and configured for fixation to a tissue surface external to the patient, as taught by Cutrer, in order to stabilize the assembly during use.
Attaluri, as modified by Martin and Cutrer, fails to disclose the magnetic field is configured to be applied at a frequency in the range of about 50 kHz to about 500 kHz. However, Schuler discloses a system for heating tissue comprising a non-metal matrix embedded with susceptor particles [0033-34] and a non-contacting induction coil 2 configured to apply a magnetic field 3 surrounding the magnetic material [0037]. The magnetic field is inductively coupled to and thereby heats the magnetic material within the biocompatible expandable balloon [0033] and has a frequency in the range of about 50-500 kHz [0071]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the magnetic field generated by the non-contacting induction coil of Attaluri, as modified by Martin and Cutrer, to be applied at a frequency range of 50-500 kHz, as Schuler teaches this is a suitable frequency for inductively heating magnetic material within tissue for therapeutic purposes without having a detrimental effect on tissue [0072].
Claim 78: Attaluri discloses the magnetic material is a magnetic fluid [0038].
Claim 79: Attaluri fails to disclose the magnetic material is a Curie point self-regulating material. However, Schuler discloses the magnetic material is a Curie point self-regulating material [0043 and 0045]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Attaluri in view of Martin, Cutrer, and Schuler, to use a Curie point self-regulating material, as further taught by Schuler, in order to prevent undesirable overheating (Schuler [0043]).
Claim 80: Attaluri discloses one or more temperature sensors positioned and configured to monitor a temperature of the magnetic material (conduit 66 is a temperature probe which monitors the temperature adjacent the magnetically-susceptible area [0038]).
Claim 85: Attaluri discloses the magnetic material is within an insertion device (fluid supply [0038]; furthermore, any fluid for inflating a balloon would be contained within an insertion device).
Claim 86: as noted above, Martin discloses radioactive source catheters are generally coupled with a remote afterloader programmed to insert and move a radiation source within the catheter [0005]. Cutrer also discloses a remote afterloader coupled with a radioactive source catheter, which is programmed to insert and move a radiation source within the catheter [0088 and 0091-92]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a remote afterloader coupled with the internal catheter which is programmed to insert and move a radiation source within the internal catheter, because both Martin and Cutrer disclose afterloaders are known for inserting and moving sources within catheters according to a desired program, and such would allow for automatic insertion of the radiation sources into the system without exposing a doctor or technician to radiation.
Claim 89: Attaluri in view of Martin, Cutrer, and Schuler disclose a combined hyperthermia and brachytherapy treatment method for the treatment of cancer, the method comprising:
providing the multimodality treatment system of claim 77 (see rejection of claim 77);
	Attaluri further discloses:
introducing the outer biocompatible expandable balloon, the inner biocompatible expandable balloon, the first catheter and the second catheter into a cavity of a patient ([0031]; in combination with Martin, this would further include the internal catheter);
inflating the outer biocompatible expandable balloon to press against a cavity wall ([0032] “The ablation balloon 28 is then inflated with a fluid via the conduit 38 (not shown in FIG. 6) such that the balloon 38 engages the target area 102”); 
inserting the magnetic material within the outer biocompatible expandable balloon ([0038]  “deliver a conductive material, such as a magnetic fluid, to the first portion 72 of multi-layer balloon 70, thereby inflating balloon 70”);
applying an external magnetic field to inductively couple energy into the magnetic material, thereby heating tissue surrounding the cavity wall [0039]; and
introduce a radiation source into the system ([0037] assembly can be further utilized to deliver radiation therapy).
	Attaluri fails to explicitly disclose introducing the balloons and catheters such that the catheters extend outside the patient. However, such a step would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to facilitate coupling of the catheters 64 and 68 with fluid supply lines.
Attaluri in view of Martin, Cutrer, and Schuler as applied to claim 77 discloses coupling the internal catheter with a remote afterloader. Martin further discloses radioactive source catheters are generally coupled with a remote afterloader programmed to insert and move a radiation source within the catheter [0005]. Cutrer further discloses coupling at least one of the first and second catheters to a remote afterloader and controlling the remote afterloader to introduce a radiation source into the one or more catheters [0088 and 0091-92]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Attaluri in view of Martin, Cutrer, and Schuler to further include a step of coupling the internal catheter to a remote afterloader and controlling the remote afterloader to introduce a radiation source into the one or more catheters, because both Martin and Cutrer disclose afterloaders are known for inserting and moving sources within catheters according to a desired program, and such would allow for automatic insertion of the radiation sources into the system without exposing a doctor or technician to radiation.
It is noted that “for the treatment of cancer” appears in the preamble. When reading the preamble in the context of the entire claim, the recitation “for the treatment of cancer” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Attaluri, as modified in the rejection of claim 89, discloses all of the steps of the method for treating cancer, therefore the method is considered a method “for treating cancer”.
Claim 90: Attaluri discloses the applying step is performed before, while, or after the radiation source is present in a portion of the internal catheter within the cavity (assembly 60 can be utilized to deliver radiation therapy simultaneously or sequentially with an ablation procedure [0037]).
Claim 91: Attaluri discloses the applying step is performed between 1 and 10 times while the radiation source is present is present in a portion of the internal catheter within the cavity (magnetic field may be applied for only 1 minute or less or up to 120 minutes [0034]; one such application reads on performing the applying step one time; as noted above, the applying step can occur simultaneously with radiation therapy [0037], which is equivalent to “while the radiation source is present in a portion of the internal catheter within the cavity”).
Claim 92: the apparatus of Attaluri, Martin, Cutrer, and Schuler of claim 77 performs mild hyperthermia in the method of claim 89 (Schuler discloses the temperature may be controlled to 43 degrees C. According to Applicant’s specification, mild hyperthermia is heating at 40-45 degrees C [0059]).
Claim 94: Attaluri discloses inflating a balloon with magnetic fluid [0038]; such would result in an even distribution of magnetic material along the cavity wall, and thus uniform heating of the cavity wall.
Claim 95: Both Martin and Cutrer disclose the controlling step includes moving the radiation source in a portion of the internal catheter within the cavity (Martin [0005] and Cutrer [0091-92]).
Claim 96: Attaluri discloses the cavity is located in a region selected from a head, a neck, a brain, a lung, a breast, a liver, a colon, and an extremity (nose, nasopharyngeal, trachea, rectum, etc [0031]; ablation is used for liver tumor removal [0003]).

Claims 81 and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attaluri in view of Martin, Cutrer, and Schuler as applied to claim 80 above, and further in view of Hastings (US 2012/0130362 A1).
Claims 81 and 82: Attaluri discloses a temperature probe 66 which monitors the temperature adjacent the magnetically-susceptible area [0038], but fails to specifically disclose the temperature sensor is positioned within the inner or outer biocompatible expandable balloon or adjacent a wall of the inner or outer biocompatible expandable balloon. However, Hastings discloses one or more temperature sensors 127 positioned and configured to monitor a temperature of a balloon comprising magnetic material within a magnetic field (fig. 6 and [0082 and 0086-87]) positioned within the biocompatible expandable balloon (balloon may contain temperature sensor 127 [0082]) and/or adjacent to a wall of the biocompatible expandable balloon ([0082] and fig. 6). In combination with Attaluri, the temperature sensor would be positioned within and/or positioned adjacent to a wall of at least one of the inner or outer biocompatible expandable balloon. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Attaluri in view of Martin, Cutrer, and Schuler such that the temperature sensor is positioned within the inner or outer biocompatible expandable balloon or adjacent a wall of the inner or outer biocompatible expandable balloon, as taught by Hastings, in order to get an accurate temperature reading within or on the balloon.

Claim 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attaluri in view of Martin, Cutrer, and Schuler as applied to claim 89 above, and further in view of Rioux (US 2007/0173680 A1).
Claim 93: Attaluri, as modified by Martin, Cutrer, and Schuler, fails to disclose the applying step produces thermal ablation of tissue near the cavity wall and mild hyperthermia in surrounding tissues. However, Rioux discloses a system and method for applying hyperthermia treatment simultaneously with radiation therapy wherein the hyperthermia treatment causes ablation of the tissue margin [0043] but does not necrose deeper tissue [0044]. This is considered equivalent to producing thermal ablation of tissue near the cavity wall and mild hyperthermia in surrounding tissue. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Attaluri, in view of Martin, Cutrer, and Schuler, to include producing thermal ablation of tissue near the cavity wall and mild hyperthermia in surrounding tissue, as taught by Rioux, in order to prevent necrosing of tissue beyond the treatment margin.

Claim 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attaluri in view of Chen (US 2004/0167506 A1), Martin, and Cutrer.
Claim 87: Attaluri discloses a multimodality treatment system 10 comprising: 
A biocompatible expandable balloon 28 [0025] adapted and configured to be inflated within a cavity of a patient [0028]; 
a magnetic material associated with the biocompatible expandable balloon (magnetic particles embedded in balloon 28 [0029]); 
a biocompatible sheath 20; 
one or more catheters positioned within the biocompatible sheath, the one or more catheters adapted and configured to extend from outside of the patient to an interior of the biocompatible balloon (several catheters are located within the sheath, such as conduits 34/36/38 (fig. 1 and [0027-28]); at least conduit 38 is configured to extend to an interior of the biocompatible balloon since it is used to inflate the balloon [0028]; any catheter adapted to extend to an interior of the biocompatible balloon is configured to extend from outside the patient to an interior of the biocompatible balloon);
a radiation source within the sheath (additional conduits may be included for radiation therapy [0029]; therefore the system is a “multimodality treatment system”);
and a non-contacting induction coil 52 adapted and configured to apply a magnetic field 55 surrounding the balloon (figs. 1 and 7, generator 50 is external to the patient [0030]), the magnetic field adapted and configured to be: 
generated external to the patient [0030]; 
inductively coupled to and thereby heat the magnetic material associated with the biocompatible expandable balloon [0033].
Attaluri fails to disclose, in the embodiment of fig. 1, the magnetic material is “lying within” the biocompatible expandable balloon. However, Attaluri discloses another embodiment wherein a biocompatible expandable balloon is inflated with a magnetic material, therefore the magnetic material is “lying within” the biocompatible expandable balloon (fig. 9, magnetic fluid [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Attaluri so that the magnetic material is lying within the balloon, as taught by the second embodiment of Attaluri, as such a modification amounts to simple substitution of one known magnetic material (particles embedded in polymeric balloon material, shown in fig. 1) for another (magnetic fluid lying within balloon, shown in fig. 9) to achieve predictable results of concentrating a magnetic material at an ablation or treatment site.
Attaluri fails to disclose a first fixation collar and a second fixation collar external to the biocompatible sheath, where the first fixation collar is adapted and configured to seal a first end of the biocompatible expandable balloon to a first portion of the biocompatible sheath, and where the second fixation collar is adapted and configured to seal a second end of the biocompatible expandable balloon to a second portion of the biocompatible sheath. However, Chen discloses a ferromagnetic heating device comprising a biocompatible expandable balloon 42 coupled to a biocompatible sheath 18 (fig. 5). Chen further discloses a fixation collar 36/48/56/68 and a second fixation collar 38/46/54/66 external to the biocompatible sheath 18, where the first fixation collar is adapted and configured to seal a first end of the biocompatible expandable balloon to a first portion of the biocompatible sheath, and where the second fixation collar is adapted and configured to seal a second end of the biocompatible expandable balloon to a second portion of the biocompatible sheath (figs. 4-7 and [0036-40]; waists must seal the balloons if balloons are to be inflated). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Attaluri to include first and second fixation collars to seal the first and second ends of the balloon to the biocompatible sheath, as taught by Chen, because the balloon 28 of Attaluri must be sealed to the biocompatible sheath in some way, and the structure of Chen represents one known technique for this purpose and the combination of these elements would yield predictable results of securing the balloon to the sheath and preventing leakage of fluid.
Attaluri discloses additional conduits/catheters for delivering radiation therapy [0029] but fails to disclose whether this conduit is adapted and configured to extend to an interior of the biocompatible balloon and is coupled to a remote afterloader and the radiation source is removably within the biocompatible expandable balloon. However, Martin discloses an internal conduit 118 positioned within a biocompatible sheath 102, from outside of the patient to the interior of a biocompatible expandable balloon 108 for receiving and guiding a radiation source 128 (fig. 1 and [0032]). Martin further discloses these types of conduits are generally coupled with a remote afterloader [0005]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Attaluri in view of Chen to include at least one catheter adapted and configured to extend from outside of the patient to the interior of the inner biocompatible expandable balloon and which is coupled with a remote afterloader so that the radiation source is removably within the biocompatible expandable balloon, as taught by Martin, because Attaluri already discloses the device can be utilized to deliver radiation therapy via a catheter within the biocompatible sheath, and the structure of Martin represents one known technique for delivering radiation therapy within a catheter comprising an expandable balloon, therefore such a modification amounts to combining prior art elements according to known methods to yield predictable results (delivering radiation therapy along with ablation).
Attaluri, as modified by Chen and Martin, further fails to disclose a suture collar external to the sheath, the suture collar comprising suture holes adapted and configured for fixation to a tissue surface external to the patient. However, Cutrer discloses a suture collar 303 external to a sheath 301 and/or assembly 901 comprising suture holes adapted and configured for fixation to a tissue surface external to the patient ([0058] and figs. 8, 9, 13, and 14(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Attaluri in view of Chen and Martin to include a suture collar external to the sheath, the suture collar comprising suture holes adapted and configured for fixation to a tissue surface external to the patient, as taught by Cutrer, in order to stabilize the assembly during use.
Attaluri fails to disclose the magnetic field is configured to be in a frequency range of about 50 kHz to about 500 kHz. However, Chen discloses a magnetic field surrounding the ferromagnetic balloon is generated in a frequency range of about 50 kHz to about 500 kHz [0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the magnetic field generated by the non-contacting induction coil of Attaluri, as modified by Chen, Martin and Cutrer, to be applied at a frequency range of 50-500 kHz, as Chen teaches magnetic fields in this frequency range are suitable for heating magnetic material for tissue ablation applications [0033].

Claim(s) 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attaluri in view of Martin and Schuler.
Claim 97: Attaluri discloses a multimodality treatment system 60 comprising: 
A biocompatible expandable balloon 70; 
magnetic material capable of insertion within the inner biocompatible expandable balloon ([0037] “magnetic fluid”); 
a non-contacting external induction coil 76 configured to apply a magnetic field surrounding the balloon (fig. 9; generator 76 is external to the patient [0039]; any external coil is a “non-contacting” induction coil since it can be positioned so as not to contact the patient), the magnetic field: 
inductively coupling to and thereby heating the magnetic material within the biocompatible expandable balloon [0039]; 
Attaluri discloses the assembly 60 can be utilized to deliver radiation therapy [0037] and discloses other embodiments including additional catheters extending along the biocompatible sheath for delivering radiation therapy [0029] and is therefore a multimodality treatment system, but fails to disclose, as part of the embodiment illustrated in fig. 9: 
a central catheter extending from outside of the patient to an interior of the biocompatible expandable balloon, the central catheter adapted and configured for coupling with a remote afterloader for insertion of a radiation source into an interior of the biocompatible expandable balloon.
	Martin discloses an internal conduit 118 extending from outside of the patient to an interior of a biocompatible expandable balloon 108 for receiving and guiding a radiation source 128 (fig. 1 and [0032]). Martin further discloses these types of conduits are generally coupled with a remote afterloader for insertion of the radiation source [0005]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Attaluri to include a central catheter extending from outside of the patient to an interior of the biocompatible expandable balloon, the central catheter adapted and configured for coupling with a remote afterloader for insertion of a radiation source into an interior of the biocompatible expandable balloon, as taught by Martin, because Attaluri already discloses the device can be utilized to deliver radiation therapy, and the structure of Martin represents one known technique for delivering radiation therapy within a catheter comprising an expandable balloon, therefore such a modification amounts to combining prior art elements according to known methods to yield predictable results (delivering radiation therapy along with ablation).
Attaluri, as modified by Martin, fails to disclose the magnetic field having a frequency in the range of 50 kHz to 500 kHz. However, Schuler discloses a system for heating tissue comprising a non-metal matrix embedded with susceptor particles [0033-34] and a non-contacting induction coil 2 configured to apply a magnetic field 3 surrounding the magnetic material [0037]. The magnetic field is inductively coupled to and thereby heats the magnetic material within the biocompatible expandable balloon [0033] and has a frequency in the range of 50-500 kHz [0071]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the magnetic field generated by the non-contacting induction coil of Attaluri, as modified by Martin to be have a frequency in the range of 50-500 kHz, as Schuler teaches this is a suitable frequency for inductively heating magnetic material within tissue for therapeutic purposes without having a detrimental effect on tissue [0072].
Response to Arguments
Applicant’s arguments, see p. 8, filed November 15, 2022, with respect to the rejection(s) of claim(s) 81 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, claim 82 is now rejected under 35 U.S.C. 112(a). As noted in the rejection above, the original disclosure describes the temperature sensors as temperature probes pulled in a catheter 1 contacting the outer balloon wall [0054] and [0086]; fig. 13 illustrates the temperature probe catheter 1 positioned within the outer balloon and adjacent the outer balloon wall. Fig. 12A also illustrates an embodiment where the temperature probe catheter 1 is located within the sheath 4, which would be within the inner balloon in the fig. 13 embodiment. Therefore, while there is support for the temperature probe being positioned “within” the inner balloon, as recited in claim 81, there is no support for the temperature probe being positioned adjacent to a wall of the inner balloon specifically, as recited in claim 82.
Applicant submits, on p. 11, that the mechanisms of operation of Attaluri and Cutrer are different and adding the tube and afterloader of Cutrer to the ablation device of Attaluri would change the principle of operation of Attaluri and is therefore improper. While this argument pertains to a version of the Attaluri/Cutrer combination that is no longer applied, Martin is also a brachytherapy device so this argument is addressed. Attaluri explicitly discloses the ablation device may be configured to simultaneously or sequentially deliver radiation therapy with ablation therapy [0043]. Delivering radiation therapy would not change the principle of operation of Attaluri, since ablation therapy is still performed in the same way. The combination with Martin merely adds an additional therapy modality to the system.
Applicant further submits, on p. 11-12, that Attaluri is silent with regard to cancer, therefore one of ordinary skill in the art would not have a reasonable expectation of success for the treatment of cancer. The examiner respectfully disagrees. It is noted that “for the treatment of cancer” appears in the preamble. When reading the preamble in the context of the entire claim, the recitation “for the treatment of cancer” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Attaluri, as modified in the rejection of claim 89, discloses all of the steps of the method for treating cancer, therefore the method is considered a method “for treating cancer”. Furthermore, Attaluri explicitly discloses the ablation device may be configured to simultaneously or sequentially deliver radiation therapy [0043], therefore there would be a reasonable expectation of success for a combination of Attaluri with radiation therapy.
 Applicant’s remaining arguments with respect to claim(s) 77-80, 85, 86, 89-92, and 94-96 on p. 10-12  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Martin is relied upon to teach the internal catheter; Cutrer is merely relied upon to teach a collar and afterloader.
Applicant’s arguments with respect to Rioux, on p. 13, are moot in light of the new art applied to claim 77. In the combination with Martin, the radiation source resides within the center of the balloon.
Applicant’s arguments with respect to claim(s) 87, on p. 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791